

116 S4283 IS: Unemployment Insurance Technology and Accessibility Act of 2020
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4283IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Wyden (for himself, Mr. Durbin, Mr. Brown, Mr. Van Hollen, Mr. Menendez, Mr. Casey, Ms. Cortez Masto, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide funding for States to improve their unemployment insurance technology systems, and for other purposes.1.Short titleThis Act may be cited as the Unemployment Insurance Technology and Accessibility Act of 2020.2.Special transfer for information technology fundingSection 903 of the Social Security Act (42 U.S.C. 1103) is amended by adding at the end the following:(j)Special transfer in fiscal year 2020 for improved information technology(1)In generalIn addition to any other amounts, the Secretary of Labor shall provide for the making of grants to the accounts of the States in the Unemployment Trust Fund, by transfer from amounts in the Federal unemployment account, in accordance with succeeding provisions of this subsection.(2)Amount of paymentThe amount of payment under paragraph (1) with respect to any State shall, as determined by the Secretary of Labor, be equal to the amount obtained by multiplying $500,000,000 by the same ratio as would apply under subsection (a)(2)(B) for purposes of determining such State's share of any excess amount (as described in subsection (a)(1)) that would have been subject to transfer to State accounts, as of October 1, 2019, under the provisions of subsection (a).(3)Use of funds(A)In generalAny amount transferred to the account of a State by reason of this section shall be used by the State agency of such State to improve the information technology used by the State agency to administer the unemployment compensation laws of the State.(B)Condition for receiving a grant(i)In generalAs a condition of receiving a grant under this subsection, a State shall certify to the Secretary of Labor that, within 2 years of receiving such grant—(I)the information technology used by the State agency to administer the unemployment compensation laws of the State will meet the requirements described in clause (ii); and(II)applications for unemployment compensation, and assistance with the application process, will be accessible in at least two of the following: in-person, by phone, or online.(ii)RequirementsThe requirements for the information technology described in this clause are the following: (I)Requirements for online claim-filing systemAny online claim-filing system used by the State shall—(aa)ensure that the process of filing initial and continuing claims for unemployment compensation can be readily understood and accomplished by the vast majority of claimants, including individuals with limited English proficiency, individuals with disabilities, older individuals, and individuals with literacy challenges;(bb)be available in any language spoken by more than 1 percent of the State’s population, and such translations must be completed by human translators rather than translation software;(cc)be accessible and optimized for both desktop computers and mobile devices. Any features of the system (such as the ability to upload documentation) that are available in the desktop version of the online claim-filing system must also be available in the mobile version;(dd)allow for electronic submission of documentation required to support a claim;(ee)be available 24 hours a day, 7 days a week; and(ff)have an automated password reset function that can be completed online.(II)Additional requirements for information technologyAny other requirements determined appropriate by the Secretary of Labor.(iii)Repayment if requirements not metIf, at the end of the 2-year period described in clause (i) with respect to a State, the Secretary of Labor finds that the State is not in compliance with the conditions described in subclauses (I) and (II) of clause (i), the State shall be required to return the full amount of the grant to the Secretary of Treasury. Such repayment shall be deposited into the general fund of the Treasury.(4)Funding(A)In generalThere are appropriated from the general fund of the Treasury, without fiscal year limitation, to the Federal unemployment account $500,000,000 for making grants to States under this subsection. The amount transferred under the preceding sentence shall not be taken into account for purposes of any determination under section 902, 910, or 1203 of the amount in the Federal unemployment account as of any given time.(B)CertificationThe Secretary of Labor shall certify to the Secretary of the Treasury for payment to each State the sum payable to each State under this subsection..